DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 as shown in figure 2 for example in the reply filed on 7/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Further regarding the election, the applicant asserts claims 1-8 and 10-18 read on the elected species with claims 1-8 and 14-18 being generic. The Examiner disagrees in part with the assertion that claims 1-8 and 10-18 read on the elected species. It is the Examiner’s position that claims 5, 12 and 18 are not encompassed by Species 2 and are also withdrawn. Claims 5 and 18 are directed to a species which is supplied with power from an external energy source while species 2 is directed to an embodiment which has an internal power source. Lastly claim 12 is directed to a projectile with an applicator which presses the transmitter on impact but species 2 does not include an applicator. For at least these reasons, claims 5, 9, 12 and 18 are withdrawn and claims 1-4, 6-8, 10-11 and 13-17 will be examined on the merits below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershey et al., hereafter Hershey, US Patent No. 5,381,445.
Regarding claim 1, Hershey discloses a projectile (200) with a caliber of less than 13 mm (9 mm disclosed in 8:40-44 and shown in figure 4 for example), comprising a projectile jacket (250) defining a cavity (interior cavity of 250 as shown in figure 4 for example) and a position transmitter (transmitter and electromagnetic signal transmitter are both disclosed with a signal generator to be incorporated as component 235 in 2:56-3:8) and arranged in the cavity (figures 4 and 5 for example)
Regarding claim 2, Hershey further discloses the position transmitter has a de-energized passive state (shown in figure 4) in which the position transmitter does not transmit position signals, and an energized active state (shown in figure 5) in which the position transmitter transmits position signals (9:36-10:50 describes figures 4 and 5 and the inactive to deployed/active state)
Regarding claim 3, Hershey further discloses the position transmitter switches from the passive state to the active state immediately after firing of the firearm, wherein immediately after firing of the firearm the position transmitter is supplied with electrical energy (as shown in figure 5, when fired, thus immediately after firing, the energy supply 210 deforms 410 and activates the position transmitter as described in 10:36-50).
Regarding claim 4, Hershey further discloses an energy source (210) is arranged in the cavity for supplying power to the position transmitter, wherein the energy source does 6not electrically contact the position transmitter in the passive state (figure 4) and does electrically contact the position transmitter in the active state (figure 5 via 420).  
Regarding claim 6, Hershey further discloses the position transmitter and optionally the energy source is/are arranged in the projectile jacket cavity such that the position transmitter and optionally the energy source remains/remain intact after impact of the projectile with a target (210 and 235 are arranged in the cavity of 250 which meets the limitations of claim 6. The projectile is capable of remaining intact after impact with a target as well; however, the claim does not specifically require the prior art to meet the function of remaining intact as it is optional.)  
Regarding claim 7, Hershey further discloses the projectile jacket has a nose-side ogive section and a tail section opposite the ogive section, wherein the position transmitter is accommodated in the cavity on the tail side and an energy source for supplying power to the position transmitter is accommodated in the cavity on the nose side (as shown in figures 4 and 5, the position transmitter in 235 is on the tail side of the projectile and the energy source 210 is on the nose side of the cavity in 250)
Regarding claim 11, Hershey further discloses the position transmitter is separated from the energy source by a compartment wall (410) dividing the cavity into two compartments (shown in figure 4), and wherein the compartment wall is configured to deform (shown in figure 5)8 in such a way that an electrical contact is established between the position transmitter and the energy source (shown in figure 5). Furthermore, the structure of Hershey is configured such that it is capable of deforming upon impact with a target as well)
Regarding claim 13, Hershey further discloses the position transmitter and/or the energy source are/is loosely arranged in the cavity in such a way that acceleration forces occurring during firing of the firearm and acting on the projectile cause the position transmitter to come into an electrical contact with the energy source; in particular cause the position transmitter and/or the energy source to move in the direction of the other to establish the electrical contact (shown in the transition from figure 4 to figure 5 and disclosed in 9:36-10:50, the acceleration forces of firing cause the energy source 210 to move rearward to contact the position transmitter and activate the transmitter)
Regarding claim 14, Hershey further discloses a system (figure 1) for tracking a projectile, comprising a projectile according to claim 1 having a caliber of less than 13 mm and a position signal receiver (310, 320, 330, 340 for example) for receiving position signals transmitted by the position transmitter.  
Regarding claim 16, Hershey further discloses the energy source is a battery (supply 210 is disclosed as a battery throughout the specification)

Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin, US Patent Publication No. 2017/0176156.
Regarding claim 1, Rubin discloses a projectile (100) with a caliber of less than 13 mm ([0019] discloses all calibers and thus includes a caliber of less than 13 mm), comprising a projectile jacket (20) defining a cavity (200) and a position transmitter (230 is disclosed in [0061] as a tracking transmitter, RFID, tracer, etc.) arranged in the cavity (shown in figures 2 and 5 for example)
Regarding claim 6, Rubin further discloses the position transmitter and optionally the energy source is/are arranged in the projectile jacket cavity such that the position transmitter and optionally the energy source remains/remain intact after impact of the projectile with a target ([0198] discloses the projectile jacket and cavity arrangement protecting the payload/transmitter 230 such that 230 remains intact after impact)
Regarding claim 8, Rubin further discloses a nose-side ogive section of the projectile jacket is configured to absorb the impact and deformation energy resulting from the impact of the projectile on a target, in particular for the most 7part, and/or to transfer the impact and deformation energy into a tail section opposite the ogive section in such a way that a base body of the projectile casing connecting the ogive section to the tail section remains substantially undamaged ([0198] discloses the projectile jacket and cavity arrangement protecting the payload/transmitter 230 such that 230 remains intact after impact)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 10-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Hershey.
Regarding claim 2, Rubin discloses the position transmitter but does not specifically disclose activating the transmitter. Nonetheless, Hershey provides a teaching of a projectile (200) with a position transmitter payload (235) in a cavity (interior of 250) and the position transmitter having a passive state (figure 4) in which the position transmitter does not transmit position signals, and an energized active state (figure 5) in which the position transmitter transmits position signals (9:36-10:50 teaches how the structure is arranged in a passive state and then active state to transmit position signals).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the position tracker or RFID payload component of Rubin to have a structure similar to the payload of Hershey in order to provide a position which is accurate and precise, as taught by Hershey, and a tracker which has a passive and active state such that the projectile does not utilize the power source until fired or impact with a target and energy of the power source is conserved until required to transmit a position of the projectile.
Regarding claim 3, Rubin as modified by Hershey further discloses the position transmitter switches from the passive state to the active state immediately after firing of the firearm, wherein immediately after firing of the firearm the position transmitter is supplied with electrical energy (Hershey teaches, as shown in figure 5, when fired, thus immediately after firing, the energy supply 210 deforms 410 and activates the position transmitter as described in 10:36-50).
Regarding claim 4, Rubin as modified by Hershey further discloses an energy source (Hershey 210) is arranged in the cavity for supplying power to the position transmitter, wherein the energy source does 6not electrically contact the position transmitter in the passive state (Hershey figure 4) and does electrically contact the position transmitter in the active state (Hershey figure 5 via 420).  
Regarding claim 7, Rubin as modified by Hershey further discloses the projectile jacket has a nose-side ogive section and a tail section opposite the ogive section, wherein the position transmitter is accommodated in the cavity on the tail side and an energy source for supplying power to the position transmitter is accommodated in the cavity on the nose side (Hershey teaches, as shown in figures 4 and 5, the position transmitter in 235 is on the tail side of the projectile and the energy source 210 is on the nose side of the cavity in 250)
Regarding claim 10, Rubin as modified by Hershey further discloses the position transmitter and the energy source are arranged at a distance from one another (Hershey figure 4) in such a way that, upon impact of the projectile on a target, the impact and deformation energy causes a nose-side deformation of the projectile jacket due to which the electrical contact between the position transmitter and the energy source is established (Rubin discloses deforming upon impact and protecting the payload such that the payload is delivered without damage and Hershey teaches a structure which, in response to acceleration forces, deforms a divider to allow contact of a power source to position transmitter. Thus, Rubin as modified by Hershey discloses a projectile which is configured to deform, protect the payload, and activate/allow the payload to transmit a position)  
Regarding claim 11, Rubin as modified by Hershey further discloses the position transmitter is separated from the energy source by a compartment wall (Hershey 410) dividing the cavity into two compartments (Hershey shown in figure 4), and wherein the compartment wall is configured to deform (Hershey shown in figure 5)8 in such a way that an electrical contact is established between the position transmitter and the energy source (Hershey shown in figure 5. Furthermore, Rubin discloses a projectile configured to deform upon impact and the structure of Hershey is configured such that it is capable of deforming upon impact with a target)
Regarding claim 13, Rubin as modified by Hershey further discloses the position transmitter and/or the energy source are/is loosely arranged in the cavity in such a way that acceleration forces occurring during firing of the firearm and acting on the projectile cause the position transmitter to come into an electrical contact with the energy source; in particular cause the position transmitter and/or the energy source to move in the direction of the other to establish the electrical contact (Hershey teaches, as shown in the transition from figure 4 to figure 5 and disclosed in 9:36-10:50, the acceleration forces of firing cause the energy source 210 to move rearward to contact the position transmitter and activate the transmitter)
Regarding claim 14, Rubin as modified by Hershey further discloses a system (Hershey figure 1) for tracking a projectile, comprising a projectile according to claim 1 having a caliber of less than 13 mm and a position signal receiver (Hershey 310, 320, 330, 340 for example) for receiving position signals transmitted by the position transmitter.  

Regarding claim 15, Rubin as modified by Hershey further discloses the position transmitter comprises a GPS transmitter, a telemetry transmitter or an RFID transponder ([0061, 0068 and/or 0146] of Rubin disclose a tracking transmitter or RFID transponder).  
Regarding claim 16, Rubin as modified by Hershey further discloses the energy source is an electric battery ([0146] of Rubin discloses a battery can be used with the transmitter and Hershey further teaches 210 is a battery throughout the specification)  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin as modified by Hershey in view of Edmonds et al., hereafter Edmonds, US Patent No. 9,749,789. 
Regarding claim 17, Rubin as modified by Hershey discloses the claimed invention except for the battery being a button cell battery. Nonetheless, Edmonds teaches a tracking projectile which includes a battery and the battery being a button cell in 10:45-67.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the battery of Hershey to be a button cell battery similar to that as taught by Edmonds since it is clearly shows that a button cell battery is known in the art to be used in a tracking projectile and Hershey is silent as to the type of battery. Furthermore, it would have been a matter of design choice by one of ordinary skill in the art at the time the invention was effectively filed to utilize a button cell battery and expect predictable results. Opting for a button cell battery would have been obvious for any number of reasons including, ease of manufacture, readiness of availability, reduced cost to implement, etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641